Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 8, and 15 are amended.
Claims 1-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed April 25, 2022.

Response to Arguments
Regarding the 102 rejections, the rejections are maintained for the following reasons.  Applicant asserts the Jubete reference does not teach being compliant with a rule may not exclude the possibility that a condition is non-compliant with an inverse of that rule when combined with other factors or rules.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., a condition being compliant with an operational rule but non-compliant with an inverse rule when combined with other factors or rules) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, nothing in the claims requires the possibility that a condition be compliant with a rule and be non-compliant with an inverse of that rule when combined with other factors or rules.
Further, the scope of the amended limitation is not clear.  Please see below for the complete 112(b) rejection and Examiner's interpretation.  Accordingly the rejection is maintained, please see below for the complete rejections of the claim as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: the claims recite (emphasized) "…to generate one or more non- compliant operational rules, wherein a respective non-compliant rule is a rule describing one of a plurality of conditions…"  The term "non-compliant rule" should be amended to recite "non-compliant operational rule" to align with how the term introduced, i.e. as (emphasized) "…to generate one or more non- compliant operational rules, wherein a respective non-compliant operational rule is a rule describing one of a plurality of conditions…"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claim 1, 8, and 15 are rejected as indefinite because the claims recite the limitation "…wherein a respective non-compliant rule is a rule describing one of a plurality of conditions that necessarily must occur for an otherwise compliant rule, corresponding to a respective one of the one or more operational rules, to become non-compliant with the respective one of the one or more operational rules…"  This limitation is not clear for two reasons.
First, this limitation is not clear because the limitation recites (emphasized): "…wherein a respective non-compliant rule is a rule describing one of a plurality of conditions that necessarily must occur for an otherwise compliant rule…"  This term is not clear because the claims have not introduced or explained what a "compliant rule" is.  As such, it is not clear what an "otherwise compliant rule" would be.  That is, the term "otherwise" is essentially a relative term which renders the claim element indefinite because it is not clear what would be a " compliant rule" and what is an "otherwise compliant rule".  The term “otherwise compliant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, this limitation is not clear because the limitation recites (emphasized): "…wherein a respective non-compliant rule is a rule describing one of a plurality of conditions that necessarily must occur for an otherwise compliant rule, corresponding to a respective one of the one or more operational rules, to become non-compliant with the respective one of the one or more operational rules…"  This limitation is not clear because it is not clear what is becoming non-compliant.  That is, it is not clear if this limitation requires the plurality of conditions become non-compliant or if this limitation requires the otherwise compliant rule become non-compliant.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring the plurality of conditions become non-compliant because Applicant's remarks are directed to the conditions becoming non-compliant, see pg. 11 of Remarks dated April 25, 2022.  That is, Examiner is interpreting the limitation as "…wherein a respective non-compliant rule is a rule describing one of a plurality of conditions that necessarily must occur to become non-compliant with the respective one of the one or more operational rules for an otherwise compliant rule, corresponding to a respective one of the one or more operational rules…"
Accordingly, claims 1, 8, and 15 are rejected under 112(b).  Claims 2-7, 9-14, and 16-20 do not clarify these issues and as such are rejected due to their dependencies

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jubete et al, US Pub. No. 2019/0180290, herein referred to as "Jubete".
Regarding claim 1, Jubete teaches:
extracting one or more operational rules from a knowledge graph and a domain knowledge describing one or more operational policies and conditions (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also discussing ¶[0052] discussing relational databases and data (i.e. knowledge graph); ¶¶[0054]-[0055] discussing analyzing historical data (i.e. domain knowledge); and ¶[0058] discussing generating new rules); 
executing machine learning logic using the one or more operational rules, the knowledge graph, and the domain knowledge as training data to generate one or more non- compliant operational rules (rules are generated by machine learning, ¶¶[0042], [0044], [0055]), 
wherein a respective non-compliant rule is a rule describing one of a plurality of conditions that necessarily must occur for an otherwise compliant rule, corresponding to a respective one of the one or more operational rules, to become non-compliant with the respective one of the one or more operational rules (applies rules to generate risk scores, ¶[0072] and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process.  Please note, Examiner finds the rules taught by Jubete teach both the claimed non-compliant rule and the operational rules because rules set out acceptable practices or behaviors so both non-compliant rules and operational rules encompass rules generally), 
updating the one or more operational rules to incorporate the one or more non-compliant operational rules (updates rules based on user feedback, ¶[0057]);
and applying the one or more operational rules to operational data (applies rules to generate risk scores, ¶[0072]);
and identifying and filtering non-compliant operational data using the applied one or more operational rules (uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 2, Jubete teaches all the limitations of claim 1 and further teaches:
assigning a score to the one or more operational rules indicating a probability of compliance or non-compliance for the operational data (applies rules to generate risk scores, ¶[0072], and risk score represents a likelihood that the procurement process is fraudulent, ¶[0073]).  
Regarding claim 3, Jubete teaches all the limitations of claim 1 and further teaches:
creating the one or more non-compliant operational rules from the one or more operational rules (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] discussing generating new rules)
by complementing the one or more operational policies and conditions (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 4, Jubete teaches all the limitations of claim 1 and further teaches:
creating the one or more non-compliant operational rules from the one or more operational rules based user feedback, operational acceptability criteria, historical data, or a combination thereof (updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data.  Please note, creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step1.  That is, by definition rules set out acceptable practices or behaviors and so extracting rules inevitably entails extracting rules which identify non-compliance (i.e. non-compliant rules)).  
Regarding claim 5, Jubete teaches all the limitations of claim 1 and further teaches:
learning those of the one or more policies or conditions from the knowledge graph that identify the operational data as being non-compliant operational data from historical data, user feedback, one or more non-compliant operational rules, or a combination thereof (extracts rules from data representing reasons behind certain predictions, ¶[0044], and updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data).  
Regarding claim 6, Jubete teaches all the limitations of claim 1 and further teaches:
applying the one or more operational rules to operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process);
and validating those of the one or more operational rules according to historical data, user feedback, selected criteria, operational data threshold, or combination thereof (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]).  
Regarding claim 7, Jubete teaches all the limitations of claim 1 and further teaches:
initializing a machine learning mechanism to: learn, determine, or identify the non-compliant operational data relating one or more non-compliant operational rules (unsupervised learning component identifies anomalous data, ¶[0055]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] noting unsupervised learning component includes a machine learning system) 
and one or more user-provided modifications to the one or more rules (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]);
and revise the one or more operational rules according to collected feedback from a user (updates rules based on user feedback, ¶[0057]).  

Claims 8-20 recite similar limitations as claims 1-7 and accordingly are rejected for similar reasons. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the rejection of these claims under 112(b).